Evans, J.
In a suit against a railroad company for killing stock by the running of its locomotive and ears, it is a question of fact for the jury as to whether due diligence would have required the servants in charge of the locomotive to sound the cattle alarm, and whether the alarm if given would have probably averted the killing.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

Certiorari. Before Judge Seabrook. McIntosh superior court. December 6, 1905.
Wyatt deR. Barclay and Robert M. Hitch, for plaintiff in error.
Charles M. Tyson, contra.